In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-234V
                                      Filed: May 31, 2016
                                          Unpublished

****************************
MEGHAN LEE STAPLETON,                   *
                                        *
                    Petitioner,         *      Ruling on Entitlement; Concession;
v.                                      *      Influenza (“flu”) Vaccine; Shoulder
                                        *      Injury Related to Vaccine
SECRETARY OF HEALTH                     *      Administration (“SIRVA”); Special
AND HUMAN SERVICES,                     *      Processing Unit (“SPU”)
                                        *
                    Respondent.         *
                                        *
****************************
Timothy P. Clancy, Stauffer & Nathan, P.C., Tulsa, OK, for petitioner.
Julia W. McInerny, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

       On February 17, 2016, Meghan Lee Stapleton (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act”). 3 Petitioner alleges that she received a
seasonal influenza (“flu”) vaccine in her left shoulder on October 26, 2011, and
subsequently suffered a shoulder injury related to vaccine administration (“SIRVA”) as a
result. See generally Petition at 1-4. The case was assigned to the Special Processing
Unit (“SPU”) of the Office of Special Masters.

       On May 27, 2016, respondent filed her Rule 4(c) Report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3  Petitioner filed a civil action on October 21, 2013, which was dismissed on May 19, 2015, and timely
filed in this Court consistent with § 11(a)(2)(B).
at 2. Specifically, respondent “believes that the alleged injury is consistent with SIRVA,
and that it was caused in fact by the flu vaccine petitioner received on October 26,
2011.” Id. at 8. Respondent further stated that she “did not identify any other causes
for petitioner’s SIRVA,” and that based on the medical records, petitioner has “suffer[ed]
the condition for more than six months.” Id. “Therefore, based on the record as it now
stands, petitioner has satisfied all prerequisites for compensation under the Act.” Id.

     In view of respondent’s concession and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2